Title: To Thomas Jefferson from Thomas Paine, 2 August 1803
From: Paine, Thomas
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Bordenton on the Delaware Augt. 2. 1803
          
          I enclose a letter for Mr. Breckenridge, but as I know not his residence in Kentucky, I will be obliged to you fill up the direction and forward it to him after putting a Wafer in it. I send it to you open as it relates to the order of the day, Louisania. 
          I know not what are your Ideas as to the mode of beginning Government in the ceded country; but as we have thought alike on several subjects I make you a present of mine. 
          I take it for granted that the present inhabitants know little or nothing of election and representation as constituting a Government. They are therefore not in an immediate condition to exercise those powers, and besides this they are perhaps too much under the influence of their priests to be sufficiently free. 
          I should suppose that a Government provisoire formed by Congress for three, five, or seven years would be the best mode of beginning. In the Meantime they may be initiated into the practice by electing their Municipal government, and after some experience they will be en train to elect their state Government. 
          I think it would be not only be good policy but right to say that the people shall have the right of electing their Church Ministers, otherwise their Ministers will hold by authority from the Pope. I do not make it a compulsive article but to put it in their power to use it when they please. It will serve to hold the priests in a stile of good behavoir, and also to give the people an Idea of elective rights. Any thing, they say, will do to learn upon, and therefore they may as well begin upon priests. 
          The present prevailing language is french and spanish but it will be necessary to establish schools to teach english as the laws ought to be in the language of the Union. 
          As soon as you have formed any plan for settling the Lands I shall be glad to know it. My motive for this is, because there are thousands and tens of thousands in England and Ireland and also in Scotland, who are friends of mine by principle, and who would gladly change their present country and condition. Many among them, for I have friends in all ranks of life in those Countries, are capable of becoming Monied purchasers to any amount. 
          If you can give me any hints respecting Louisania: the quantity in Square Miles, the population, and amount of the present Revenue I will find an opportunity of making some use of it. When the formalities of the Cession are compleated the next thing will be to take possession and I think it would be very consistent for the president of the United States to do this in person. 
          What is Dayton gone to New Orleans for? Is he there as an Agent for the British as Blount was said to be? 
          As there will be but little time from the 17 October to the completion of the six Months it will require dispatch to be strictly in form. I know not your Manner of communicating with Congress, but as both houses have already acted upon the business I think it would be right to send a Copy of the Cession to each of them. This is not done in the case of Treaty; but as the instrument of the Cession is not of the Nature of a Treaty, because it does not connect us with a foreign Government which Treaties always do, the communication of it to Congress should keep clear of all the formalities of a Treaty. The federal Papers appear disposed to throw some stumbling block in the way and I see none they can lay hold of but that of construing it into a Treaty and rejecting it by a Minority. 
          Report says that Mr Monroe is gone to Madrid to Negociate for the Floridas. If it be so and is not a secret I should be glad to know it. 
          Yours in friendship
          
            
              Thomas Paine
            
          
          
            I will be obliged to you to let your servant take the enclosed to Mr Coltman.
          
        